Exhibit 10.48 NOTE PURCHASE AGREEMENT dated as of July 21, 2006 by and between EMAGIN CORPORATION and STILLWATER LLC 6% SENIOR SECURED CONVERTIBLE NOTES DUE 2007-2008 AND COMMON STOCK PURCHASE WARRANTS -1- EMAGIN CORPORATION NOTE PURCHASE AGREEMENT 6% SENIOR SECURED CONVERTIBLE NOTES DUE 2007-2008 AND COMMON STOCK PURCHASE WARRANTS TABLE OF CONTENTS Page 1. DEFINITIONS 5 16 2. PURCHASE AND SALE; PURCHASE PRICE. 16 (a) Purchase. 17 (b) Form of Payment. 17 (c) Closing. 17 3. REPRESENTATIONS, WARRANTIES, COVENANTS, ETC. OF THE BUYER. 17 (a) Circumstances of Purchase. 18 (b) Accredited Investor; Residence 18 (c) Reoffers and Resales. 18 (d) Company Reliance. 18 (e) Information Provided. 19 (f) Absence of Approvals. 19 (g) Note Purchase Agreement. 19 (h) Buyer Status 20 (i) Experience of the Buyer. 20 (j) General Solicitation. 20 (k) Short Sales and Confidentiality Prior To The Date Hereof. 20 4. REPRESENTATIONS, WARRANTIES, COVENANTS, ETC. OF THE COMPANY. 20 (a) Organization and Authority. 20 (b) Qualifications. 21 (c) Concerning the Shares and the Common Stock. 21 (d) Corporate Authorization. 22 -2- (e) Non-contravention. 22 (f) Approvals, Filings, Etc. 22 (g) Information Provided. 23 (h) Investment Company. 23 (i) Absence of Brokers, Finders, Etc. 23 (j) No Solicitation. 24 (k) No Integrated Offering 24 (l) Dilutive Effect. 24 (m) Absence of Certain Changes. 24 (n) No Undisclosed Events, Liabilities, Developments or Circumstances. 25 (o) Conduct of Business; Regulatory Permits. 25 (p) Indebtedness and Other Contracts. 26 (q) Absence of Litigation. 26 (r) Insurance. 26 (s) Employee Relations 26 (t) Title. 27 (u) Intellectual Property. 27 (v) Environmental Law 28 (w) Subsidiary Rights. 28 (x) Tax Status. 28 (y) Internal Accounting Controls; Financial Statements. 29 (z) Sarbanes-Oxley Act. 29 (aa) S-3 Eligibility. 29 (bb) Concerning the Collateral. 29 (cc) Disclosures. 30 (dd) Absence of Rights Agreement. 30 5. CERTAIN COVENANTS. 30 (a) Transfer Restrictions. 30 (b) Restrictive Legends. 31 (c) Reporting Status. 33 (d) Form D. 33 (e) State Securities Laws 33 (f) Limitation on Certain Actions. 34 (g) Use of Proceeds. 34 (h) Best Efforts. 34 (i) Debt Obligation. 35 (j) Right of the Buyer to Participate in Future Transactions. 35 (k) Press Releases. 37 (l) Form 8-K; Limitation on Information and Buyer Obligations. 38 (m) Limitation on Certain Transactions. 38 (n) Debt Obligation. 39 (o) Security Agreement; Financing Statements, Etc. 39 (p) Short Sales and Confidentiality After The Date Hereof. 39 -3- 6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. 40 7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE 41 8. REGISTRATION RIGHTS. 42 (a) Mandatory Registration. 42 (b) Obligations of the Company. 44 (c) Obligations of the Buyer and other Investors. 49 (d) Rule 144. 50 9. INDEMNIFICATION AND CONTRIBUTION. 50 (a) Indemnification. 50 (b) Contribution. 52 (c) Other Rights. 53 10. MISCELLANEOUS. 53 (a) Governing Law. 53 (b) Headings. 53 (c) Severability. 53 (d) Notices 53 (e) Counterparts. 53 (f) Entire Agreement; Benefit. 54 (g) Waiver. 54 (h) Amendment. 54 (i) Further Assurances. 55 (j) Assignment of Certain Rights and Obligations. 55 (k) Expenses. 56 (l) Termination. 56 (m) Survival. 57 (n) Construction; Buyer Status. 57 Annex I Form of 6% Senior Secured Convertible Note due 2007-2008 Annex II Form of Common Stock Purchase Warrant to be issued on the Closing Date (Closing Date Warrant) Annex III Form of Patent and Trademark Security Agreement Annex IV Form of Pledge and Security Agreement Annex V Form of Lockbox Agreement Annex VI Form of Press Release Annex VII Form of Legal Opinion of Company Counsel Annex VIII Form of Legal Opinion of Intellectual Property Counsel Annex IX Form of Lock Up Agreement Annex X Form of Company Put Notice Annex XI Form of Common Stock Purchase Warrant to be issued on the closing date of the Other Note Purchase Agreement (July 2006 Warrant) -4- NOTE PURCHASE AGREEMENT THIS NOTE PURCHASE AGREEMENT, dated as of July 21, 2006 (this “Agreement”), by and between eMagin Corporation, a Delaware corporation (the “Company”), with headquarters located at 10500 N.E. 8th Street, Suite 1400,Bellevue, Washington 98004, and Stillwater LLC (the “Buyer”) WITNESSETH: WHEREAS, upon the terms and subject to the conditions of this Agreement, the Buyer wishes to agree to purchase from the Company and the Company wishes to agree to sell to the Buyer, which except as set forth herein shall be on the same terms and conditions as the securities sold pursuant to the Other Note Purchase Agreements (such capitalized term and all other capitalized terms used in this Agreement having the meanings provided in Section 1), the Note of the Company to be issued by the Company in the principal amount set forth on the signature page of this Agreement, which Note will be convertible into shares of Common Stock, and in connection with the sale and issuance of the Note the Company shall issue to the Buyer (i) a warrant to purchase shares of Common Stock on the closing date of the Other Note Purchase Agreement (Annex XI) and (ii) a warrant to purchase shares of Common Stock on the Closing Date (Annex II). NOW THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.DEFINITIONS (a)As used in this Agreement, the terms “Agreement”, “Buyer” and “Company” shall have the respective meanings assigned to such terms in the introductory paragraph of this Agreement. (b)All the agreements or instruments herein defined shall mean such agreements or instruments as the same may from time to time be supplemented or amended or the terms thereof waived or modified to the extent permitted by, and in accordance with, the terms thereof and of this Agreement. (c)The following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “Affiliate” means, with respect to any Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with the subject Person. For purposes of this definition, “control” (including, with correlative meaning, the terms “controlled by” and “under common control with”), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or by contract or otherwise. -5- “AMEX” means the American Stock Exchange, Inc. “Blackout Period” means the period of up to twenty Trading Days (whether or not consecutive) during any period of 365 consecutive days after the date the Company notifies the Investors that they are required, pursuant to Section 8(c)(4), to suspend offers and sales of Registrable Securities as a result of an event or circumstance described in Section 8(b)(5)(A), during which period, by reason of Section 8(b)(5)(B), the Company is not required to amend a particular Registration Statement or supplement the related Prospectus. “Business Day” means any day other than a Saturday, Sunday or a day on which commercial banks in The City of New York are authorized or required by law or executive order to remain closed. “Claims” means any losses, claims, damages, liabilities or expenses, including, without limitation, reasonable fees and expenses of legal counsel (joint or several), incurred by a Person. “Closing Date” means the dateten (10)Business Days after the Company Put Noticeorsuch other mutually agreed to time by the Company and the Buyer. “Collateral” shall have the meaning to be provided or provided in each Security Agreement. “Collateral Agent” shall have the meaning to be provided or provided in each Security Agreement. “Common Stock” means the Common Stock, par value $.001 per share, of the Company. “Common Stock Equivalent” means any warrant, option, subscription or purchase right with respect to shares of Common Stock, any security convertible into, exchangeable for, or otherwise entitling the holder thereof to acquire, shares of Common Stock or any warrant, option, subscription or purchase right with respect to any such convertible, exchangeable or other security. -6- “Company Put Notice” means the written notice required to be provided by the Company to the Buyer, in the form attached as Annex X, in accordance with the provisions of Section 2(a) of this Agreement to effectuate the purchase and sale of the Note and December Closing Date Warrant. “Company Put Notice Date” means December 14, 2006. “Conversion Price” shall have the meaning to be provided or provided in the Note. “Conversion Shares” means the shares of Common Stock or other securities issuable upon conversion of the Note. “December Closing Date Warrant” means the Common Stock Purchase Warrant in the form attached hereto as Annex II. “Encumbrance” means any mortgage, deed of trust, claim, security interest, lien, pledge, lease, sublease, charge, escrow, option, proxy, right of occupancy, right of first refusal, preemptive right, covenant, conditional limitation, hypothecation, prior assignment, easement, title retention agreement, indenture, security agreement or any other encumbrance of any kind. “Environmental Law” means any federal, state, local or foreign law relating to pollution or protection of human health or the environment (including, without limitation, ambient air, surface water, groundwater, land surface or subsurface strata), including, without limitation, laws relating to emissions, discharges, releases or threatened releases of Hazardous Materials into the environment, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of Hazardous Materials, as well as all authorizations, codes, decrees, demands or demand letters, injunctions, judgments, licenses, notices or notice letters, orders, permits, plans or regulations issued, entered, promulgated or approved thereunder. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and the regulations thereunder and published interpretations thereof. “Exempt Issuance” shall have the meaning set forth in Section 5(m) of this Agreement. “Event of Default” shall have the meaning to be provided or provided in the Note. “Generally Accepted Accounting Principles” means, for any Person, the United States generally accepted accounting principles and practices applied by such Person from time to time in the preparation of its audited financial statements. -7- “Hazardous Material” means any chemical, pollutant, contaminant, or toxic or hazardous substance or waste. “Indebtedness” shall have the meaning to be provided or provided in the Note. “Indemnified Party” means the Company, each of its directors, each of its officers who signs the Registration Statement, each Person, if any, who controls the Company within the meaning of the 1933 Act or the 1934 Act, any underwriter and any other stockholder selling securities pursuant to the Registration Statement or any of its directors or officers or any Person who controls such stockholder or underwriter within the meaning of the 1933 Act or the 1934 Act. “Indemnified Person” means the Buyer and any Investor and their respective investment advisers and investment managers, the directors, officers, employees and agents of the Buyer, any such Investor and any such investment adviser or investment manager, each Person, if any, who controls the Buyer, any such Investor or any such investment adviser or investment manager within the meaning of the 1933 Act or the 1934 Act, any underwriter (as defined in the 1933 Act) acting on behalf of an Investor who participates in the offering of Registrable Securities of such Investor in accordance with the plan of distribution contained in the Prospectus, the directors, if any, of such underwriter and the officers, if any, of such underwriter, and each Person, if any, who controls any such underwriter within the meaning of the 1933 Act or the 1934 Act. “Inspector” means any attorney, accountant or other agent retained by an Investor for the purposes provided in Section 8(b)(9). “Insolvent” means (i) the present fair saleable value of the Company's assets is less than the amount required to pay the Company's total indebtedness, contingent or otherwise, (ii) the Company is unable to pay its debts and liabilities, subordinated, contingent or otherwise, as such debts and liabilities become absolute and matured, (iii) the Company intends to incur debts beyond its ability to pay as such debts as they mature (taking into account the timing and amounts of cash to be payable on or in respect of its debt) or (iv) the Company has unreasonably small capital with which to conduct the business in which it is engaged for the current fiscal year as such business is now conducted and is proposed to be conducted. “Intellectual Property” means all franchises, patents, trademarks, service marks, trade names (whether registered or unregistered), copyrights, corporate names, licenses, trade secrets, proprietary software or hardware, proprietary technology, technical information, discoveries, designs and other proprietary rights, whether or not patentable, and confidential information (including, without limitation, know-how, processes and technology) used in the conduct of the business of the Company or any Subsidiary. -8- “Investor” means the Buyer and any transferee or assignee who agrees to become bound by the provisions of Sections 5(a), 5(b), 8, 9, and 10 of this Agreement. “July 2006 Warrant” means the Common Stock Purchase Warrant in the form attached hereto as Annex XI. “Lockbox Agent” means the Person from time to time serving as Lockbox Agent under the Lockbox Agreement. “Lockbox Agreement” means the Lockbox Agreement by and between the Company and the
